ACCEPTED
                                                                                         03-15-00748-CV
                                                                                                 8218702
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/14/2015 11:22:58 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK



                            No. 03-15-00748-CV
                                                             FILED IN
                 ________________________________________
                                                       3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                        IN THE COURT OF APPEALS    12/14/2015 11:22:58 AM
                    FOR THE THIRD DISTRICT OF TEXAS JEFFREY     D. KYLE
                                                            Clerk
                             AUSTIN, TEXAS
               __________________________________________

                    PATRICK PENCE and JODEE PENCE,

                                                    Appellants,

                                         v.

 S&D BUILDERS, LLC; S&D DEVELOPMENT, LLC; LANGE CUSTOM
 BUILDERS, LLC; STEVEN M. LANGE; SUMMIT OAK HOMES, LLC;
                  and DAVID C. OESTREICH

                                            Appellees.
             ______________________________________________

                    Appealed from the 274th District Court
                          Of Comal County, Texas
             ______________________________________________

                          NOTICE OF APPEARANCE

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 6.1(c), J. Bruce Bennett hereby enters his

appearance as lead counsel for Appellees in the above-referenced appeal.

      J. Bruce Bennett requests that a copy of all notices, briefs, motions, orders,

and all other papers filed in this case be emailed, mailed, or otherwise delivered to

him at the address set forth below.


                                         1
                                      Respectfully submitted,

                                      CARDWELL, HART & BENNETT, L.L.P.
                                      807 Brazos, Suite 1001
                                      Austin, Texas 78701
                                      (512) 322-0011 (Telephone)
                                      (512) 322-0808 (Facsimile)
                                      jbb.chblaw@me.com

                                      By: /s/ J. Bruce Bennett
                                      J. Bruce Bennett
                                      State Bar No. 02145500

                                      Bryan A. Woods
                                      1250 N.E. Loop 410, Suite 725
                                      San Antonio, Texas 78209
                                      (210) 824-3278 (Telephone)
                                      (210) 824-3937 (Facsimile)
                                      poliver@bsklaw.com

                                      By: Bryan A. Woods
                                      Bryan A. Woods
                                      State Bar No. 21952600

                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of foregoing notice was served
by electronic transmission on the following counsel of record on this 14th day of
December 2015:

Aaron Haas
Attorney at Law
202 E. Locust Street
San Antonio, Texas 78212
aaron@salmonhaas.com
ATTORNEY FOR APPELLANTS
                                                   /s/ J. Bruce Bennett
                                                   J. Bruce Bennett


                                        2